MARY'S OPINION HEADING                                           






                     NO. 12-04-00361-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


DEBORAH COOPER AND
EARL COOPER,                                                §     APPEAL FROM THE 2ND
APPELLANTS


V.                                                                         §     JUDICIAL DISTRICT COURT OF

D & D G.C. OF GILMER, INC.AND
D & D G.C. OF JACKSONVILLE, INC.,
APPELLEES                                                      §     CHEROKEE COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).  Appellants’ brief was due on January 12, 2005.  On January 11,
Appellants filed a motion for extension of time to file their brief.  Appellees objected that the motion
did not comply with Texas Rule of Appellate Procedure 10.5(b)(1)(C).  We agreed and denied the
Appellants’ motion.
            On January 18, we received Appellants’ brief.  On that same day, we notified Appellants that
their brief failed to comply with Texas Rule of Appellate Procedure 38.1(g) and (j).  We also notified
Appellants that their deadline for filing an amended brief was January 25.  Appellants timely
amended their brief.  However, on January 25, we notified Appellants that, because their brief was
filed past the January 12 due date, a motion to file their brief late must be granted by the Court before
their amended brief could be filed.  We requested that Appellants file an original plus one copy of
a motion to file the brief late, along with the required filing fee, on or before February 1, 2005.  
 
            The deadline for Appellants to file their motion has passed, and Appellants have neither filed
the requested motion nor responded to our notice.  Because Appellants have failed to file the motion
required for filing their brief late, this appeal is dismissed.  Tex. R. App. P. 42.3(c).
Opinion delivered February 10, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





























(PUBLISH)